Citation Nr: 1825197	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for left Achilles tendonitis, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, the Veteran testified before the undersigned at a videoconference hearing.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right knee disability has been manifested by limitation of flexion to less than 30 degrees, without evidence of limitation of extension, ankylosis, instability, subluxation, dislocation or symptomatic removal of semilunar cartilage, malunion or nonunion of tibia and fibula, or other knee deformity.

2.  The Veteran's left Achilles tendonitis is manifested by no more than moderate limitation of motion of the ankle.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5260 (2017).

2.  The criteria for a rating in excess of 10 percent for left Achilles tendonitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5271 (2017).

3.  The criteria for assignment of TDIU are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 
With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Right Knee Disability

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran requests a rating higher than 30 percent for his right knee disability.  However, based upon a review of the medical and lay evidence, the Board finds that a higher rating is not warranted.

Specifically, on October 2015 and July 2016 VA examinations, the two VA examinations conducted during the appeal period, the Veteran's right knee disability did not demonstrate evidence of ankylosis, lateral instability or subluxation, limitation of extension, nonunion or malunion of the tibia or fibula, or other impairment of the knee such that a separate or higher rating would be warranted under DCs 5256, 5257, 5258, 5259, 5261, 5262, or 5263.  The Veteran did display limited range of motion on flexion, to 15 degrees, and such limitation meets the current criteria for a 30 percent rating pursuant to DC 5260.  A higher rating under that particular code is not available.

The Board notes that the Veteran is currently rated pursuant to DC 5299-5257.  However, instability or subluxation of the knee has not been shown.  The Board thus finds that a 30 percent rating is warranted instead pursuant to DC 5260 as explained above.

The Board has also taken into account the findings on VA examination of additional functional impairment upon prolonged standing and walking that was assessed to result in pain, weakness, lack of endurance, less or weakened movement than normal, swelling of the knee, atrophy, instability of station, and disturbance of locomotion.  The Board notes, however, that instability of the knee joint was not found on physical examination.  Even when considering these additional limitations, the Veteran does not demonstrate symptoms necessary to warrant a higher or separate rating under the knee rating criteria.  The Board also notes that the VA treatment records dated during the appeal period contradict the more severe limitation of flexion shown on VA examinations.  For example, a January 2017 VA treatment record related to a consultation for right knee pain stated that the Veteran's right knee range of motion was intact.  This same inconsistency, or greater ability to flex the knee, is also shown in other VA treatment records dated prior to the appeal period.  Generally, the evidence reflects that the Veteran is independent in his activities of daily living, to include driving to the VA and walking, with support, to his visits.  The difference in flexion shown on VA examination and in the VA treatment records demonstrates movement in the knee that varies in severity.  Given such, the Board finds that the Veteran's disability picture is accurately assessed and accounted for under the currently assigned rating, and indication of meeting the criteria for a higher rating has not presented.


Left Achilles Tendonitis

The Veteran's left Achilles tendonitis is rated pursuant to limitation of motion of the ankle.  The Board finds that this is the most appropriate disability code under which to rate the Veteran's disability, as it takes into account his primary symptom manifestations, namely pain on use and limitation of motion of the ankle.

Under rating criteria pertaining to limitation of motion of the ankle, a 10 percent rating is warranted where evidence shows a moderate limitation of motion, and a 20 percent rating is warranted where evidence shows a marked limitation of motion. 

The terms "moderate" and "marked" as used under Diagnostic Code 5271 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderate" or "marked," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.  To that extent, the Board notes that the normal range of motion for the ankle is as follows: dorsiflexion to 20 degrees and plantar flexion to 45 degrees.

The Board has considered the medical evidence of record and the Veteran's lay statements, but concludes that the weight of the competent and credible evidence is against the Veteran's claim for an increased rating for left Achilles tendonitis.

The Board notes that on September 2014 VA examination, the Veteran was shown to exhibit considerable limitation of motion of the ankle, specifically, 0 degrees of dorsiflexion or plantar flexion.  It was noted at the time that the Veteran was experiencing pain on rest/non movement, and that he could not complete repetitive testing or movement due to reports of pain.  While these findings point to a more severe disability than his current 10 percent rating, the Board also takes into consideration that copious VA treatment records dated throughout the appeal period suggest a different disability picture.  Those records reflect that the Veteran has sought very little care for his left Achilles injury.  On physical examination, the Veteran's left ankle, and his gait, were not assessed to be severely limited such as would be shown with no movement of the ankle.  This inconsistency calls into question the credibility and persuasive value of the 2014 examination findings.  Moreover, on May 2011 VA examination, the Veteran was shown to have normal dorsiflexion and plantar flexion of the ankle.  On May 2010 VA examination, range of motion was less, at 5 degrees dorsiflexion and plantar flexion.  These records suggest at least a varied degree of movement of the ankle.

Despite the inconsistency of the above records, the Board finds that the Veteran's disability picture of the left Achilles tendonitis as a whole is moderate in severity.  The record reflects that the Veteran has sought little care or treatment for his left Achilles tendonitis, and has not reported a more than moderate disability to his VA physicians.  In July 2016, he reported swelling of the left ankle with pain that was 5/10, or moderate.  In February 2013, reflex testing of the Achilles was 2+.  His left Achilles tendonitis, while disabling, has not been assessed to interfere with his ability to tend to his activities of daily living other than having to take breaks on prolonged standing and movement.  These symptoms are accounted for by the current 10 percent rating.  In other words, while the Veteran does display a left ankle disability that results in functional impairment, to include swelling, pain, and loss of movement, the Board finds that, when taking into account the competent, credible, and persuasive evidence of record, his disability is moderate, rather than marked, in degree.  Accordingly, a rating in excess of 10 percent is not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a right knee disability, 30 percent disabling, a left ankle disability, 10 percent disabling, and a scar residual of right knee surgery, rated as noncompensable, with a combined 40 percent rating.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU at any time during the appeal period. 38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus is entitled to consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, however, the Board finds that the Veteran's service-connected disabilities do not make him unable to secure and follow a substantially gainful occupation such that referral for extraschedular consideration of a TDIU would be indicated.  While the Veteran's right knee and left ankle disabilities have been shown to cause functional impairment, such as trouble with prolonged sitting, standing, or walking, the evidence does not demonstrate that these disabilities make him unable to secure and follow a substantially gainful occupation.  In December 2017, the Veteran submitted a medical statement by his VA physician who stated that the Veteran would not be able to complete the duties of his previous employment of aviation wiring, but that a more appropriate job would be a desk job or one of reception or sale.  This competent medical evidence supports the finding that the Veteran's right knee and left Achilles tendonitis do not preclude sedentary employment.  The Veteran has been observed to walk with or without a cane, and be able to attend to his activities of daily living independently, to include shopping and driving.  The evidence further demonstrates that the Veteran applied for and received Social Security Administration disability benefits based upon his psychiatric symptoms, rather than as related to his right knee disability or left ankle disability.  While the Veteran does experience impairment to earning capacity due to his service-connected disabilities, this impairment is accounted for by his current combined rating of 40 percent.  Based upon a review of the evidence, the Board does not find that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, make him unable to secure and follow a substantially gainful occupation.  


ORDER

A rating in excess of 30 percent for a right knee disability is denied.

A rating in excess of 10 percent for left Achilles tendonitis is denied.

A TDIU is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


